In this state, divorce and alimony are solely creatures of statute. Among the ten causes for divorce in Section 11979, General Code, is "That either party had a husband or wife living at the time of the marriage from which the divorce is sought." While this ground technically should be for annulment rather than divorce, because a marriage under such circumstances is void abinitio, nevertheless the Legislature has made it a ground for divorce.
Alimony, as incident to divorce, as distinguished from an action for alimony alone, is controlled, in so far as this case is concerned, by Sections 11990 and 11994, General Code. Section 11990, General Code, is in part as follows:
"When a divorce is granted because of the husband's aggression, the court shall * * * allow such alimony out of her husband's property as it deems reasonable, *Page 540 
having due regard to property which came to him by marriage and the value of his real and personal estate at the time of the divorce."
Alimony (permanent alimony) under this section of the Code cannot be granted a woman when she secures a divorce on the ground that the man she "married" had a wife living at the time of her "marriage" to him. This for the reason that the prerequisite "aggression" contemplates only things occurring after the marriage which are made grounds for divorce. It does not contemplate some cause which existed at the time of the marriage which made the marriage void from its inception.
However, Section 11994, General Code, does not have this "aggression" limitation. It provides that a court "may grant alimony to either of the parties for his or her sustenance and expenses during the suit," and the words "expenses during the suit" have been construed to mean, inter alia, reasonable attorney fees.
The statute does not impair the right of a wife to have awarded to her reasonable expense money when a divorce is granted her on any of the grounds set forth in the statute. In fact, it permits a court, at any stage of a divorce proceeding, to make such an award, regardless of the reasons advanced for the granting of the divorce.
I therefore dissent from the conclusion of my associate judges in their determination to delete the award of counsel fees from the judgment under review, but concur otherwise in the judgment ordered by the majority. *Page 541